DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 30 Aug. 2021
	Claims 23-42 are pending in this case. Claims 23, 31 and 35 are independent claims



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (Pub. No.: US 2006/0053041 A1, Date: Mar. 9, 2006).

Regarding independent claims 23, 31 and 35, Sakai disclose a pre-production system for producing a multimedia digital content, comprising a processor configured to:
determine one or more scenes based on a storyline for the multimedia digital content and information about cast and equipment for shooting the multimedia digital content (0003-0006; 0011-13);
generate one or more machine-readable scripts corresponding to the one or more scenes, wherein the one or more machine-readable scripts include scheduling information for shooting the one or more scenes, personnel information regarding persons involved in shooting the one or more scenes, or budget information for budgeting costs for shooting the one or more scenes that is determined based on various information including the information about the cast and the equipment for shooting the multimedia digital content (0011-13; 0033-0040; 0050-0054; 0059; 0061-0064); and
automatically update the one or more machine-readable scripts to satisfy production constraints, wherein the production constraints include time, cost, equipment availability, or availability of human resources for cast members and staff members (0062; 0065; 0091; 0094).

Regarding dependent claims 24, 32 and 36, Sakai disclose  the system of claims 23, 21 and 35 respectively, wherein the production objective includes at least one of a quality of the cast, a quality of the equipment, or an aesthetic quality of the multimedia digital content (0087-0091).

Regarding dependent claims 25 and 37, Sakai disclose the system of claims 23 and 35 respectively, wherein the processor is configured to update the one or more machine-readable scripts based on a linear or non-linear solver (0007; 0061; 0074; 0080; 0094).

Regarding dependent claims 26 and 38, Sakai disclose the system of claims 23 and 35 respectively, wherein the processor is configured to determine the production constraints based on the scheduling information, the personnel information, or the budget information (0013; 0046-0047; 0051-0052; 0064; 0070).

Regarding dependent claims 27 and 39, Sakai disclose the system of claims 23 and 35 respectively, wherein the processor is configured to model presence of an equipment for one or more concurrent shooting locations (0050-0053; 0059).

Regarding dependent claim 28 and 40, Sakai disclose the system of claims 23 and 35 respectively, wherein the processor is configured to adapt a number of working hours of at least a member of the cast in one or more machine-readable scripts (0046-0051).

Regarding dependent claims 29, 33 and 41, Sakai disclose the system of claims 23, 31 and 35 respectively, wherein the processor is configured to provide, upon determining that at least one of the one or more constraints is not satisfied, a set of recommendations to the user to adjust the storyline for the multimedia digital content or the information about cast and equipment for shooting the multimedia digital content (0065; 0067; 0094).

Regarding dependent claims 30, 34 and 42, Sakai disclose the system of claims 23, 31 and 35 respectively, wherein the processor is configured to iteratively update the one or more machine-readable scripts based on feedback from a user (0029-0030).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768